DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/5/2021 is acknowledged.  Claims 31, 33, 35-41, 43, 45-50 have been amended.  Claims 51 and 52 are added.

Response to Arguments
Applicant’s arguments with respect to claims 31, 33-36, 41, 43-46 and 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-36, 41, 43-46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2006/0196533 A1) in view of Takamiya et al. (US 2011/0273602 A1) (hereinafter referred to as Takamiya).
Regarding claim 31, Maehara teaches an imaging device (imaging device with an array of image pickup elements such as the one shown in Fig. 1 of Maehara; each image pickup element is referred to as a pixel hereinafter) comprising: 
a semiconductor substrate (silicon substrate 13 in Fig. 1 of Maehara); 
a first photoelectric conversion unit (the n layer 21) disposed in the semiconductor substrate; 
a first semiconductor region (the left charge storage region 25 of one image pickup element; for clarity purpose, this image pickup element is the first pixel) disposed in the semiconductor substrate; 
a second semiconductor region (the right charge storage region 25 of the first pixel; this region is not labeled, but is connected to the right transparent electrode 14) disposed in the semiconductor substrate; 
an upper electrode (transparent counter electrode) disposed above the semiconductor substrate; 
a first lower electrode (transparent electrode 14 of the first pixel) disposed above the semiconductor substrate, the first lower electrode being divided into a first portion (left transparent electrode 14 of the first pixel) and a second portion (right transparent electrode 14 of the first pixel); 
a second lower electrode (the transparent electrode 14 of the second pixel next to the first pixel) disposed above the semiconductor substrate; 
organic layers 8-9) disposed between the upper electrode and the first lower electrode and disposed between the upper electrode and the second lower electrode (as indicated in Fig. 1, the organic layers 8-9 extend continuously over adjacent pixels); and 
a first on-chip lens (a microlens above the first pixel in Fig. 1 of Maehara as described in [0079] of Maehara); and 
a second on-chip lens (a microlens over the second pixel), 
wherein both the first and the second portions of the first lower electrode overlap at least a portion of the first photoelectric conversion unit in the plan view (as shown in Fig. 1, the transparent electrodes 14 of the first pixel overlap with the charge storage regions 25 of the first pixel), 
wherein the first portion of the first lower electrode is electrically connected to the first semiconductor region and the second portion of the first lower electrode is electrically connected to the second semiconductor region (as shown in Fig. 1 of Maehara), and 
wherein the first on-chip lens overlaps the first portion and the second portion of the first lower electrode in the plan view (as defined above), 
wherein the second on-chip lens overlaps the second lower electrode in the plan view (as defined above), 
wherein the first photoelectric conversion unit, the first lower electrode, a first part of the photoelectric conversion film, a first part of the upper electrode, and the first on-chip lens are part of a first pixel in a plurality of pixels (as shown in Fig. 1 of Maehara), and 
as stated above, and also shown in Fig. 1 of Maehara).  
But Maehara is silent as in teaching that the second lower electrode being larger than each of the first and second portions of the first lower electrode in a plan view.
Takamiya teaches an imaging device (107 in Figs. 1, 5-6B of Takamiya).  The imaging device comprises an array of imaging pixels (see Fig. 5 of Takamiya) that includes pairs of focus detection pixels (1-3, 1-3 in Figs. 5-6B) utilizing phase difference technique (see description on bottom half of [0042] of Takamiya).  The focus detection pixels have similar structure as the normal imaging pixels (see Figs. 6A-B) except the coverage of the lower electrode (51 in Fig. 5-6B).  In plan view, the lower electrodes of each pair (for example 51-11/51-21 and 51-31/51-41) are arranged so that their centers of gravity of the light are displaced from one another (see Fig. 5).  As a consequence, one of the lower electrodes (51-21) of one pixel of the pair is larger than each of the two lower electrodes (51-31/51-41) of the other pixel in the pair in plan view.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have adopted Takamiya’s arrangement of focus detection pixels in order to improve the maximum defocus amount and to ensure the focus detection accuracy near the focus (see [0017] of Takamiya).
As incorporated, the first and second pixels in Maehara can be identified as the two pixels of a pair of focus detection pixels as taught in Takamiya.  The first pixel is 1 pixel and the second pixel is identified to be 1 pixel (as shown in Fig. 5 of Takamiya).  As a result, the second lower electrodes (51-21) of the second pixel is larger than the first and second portions of the first lower electrode (51-31/51-41) in plan view.
Regarding claim 33, Maehara in view of Takamiya teaches all the limitations of the imaging device according to claim 31, and also teaches wherein the first pixel is a phase difference detection pixel (as combined in claim 31 above). 
Regarding claim 34, Maehara in view of Takamiya teaches all the limitations of the imaging device according to claim 33, and also teaches wherein the plurality of the pixels includes pairs of phase difference detection pixels (as combined in claim 31 above).  
Regarding claim 35, Maehara in view of Takamiya teaches all the limitations of the imaging device according to claim 34, and also teaches wherein a charge converted in the photoelectric conversion film is transferred to one of the first semiconductor region (this is the function of the left charge storage region 25 in Fig. 1 of Maehara) or the second semiconductor region of the first pixel through one of the first and second portions of the first lower electrode, and wherein the one of the first semiconductor region or the second semiconductor region is a floating diffusion (as the function of left region 25 is to store charge, it is implied that left region 25 is a floating diffusion region).  
Regarding claim 36, Maehara in view of Takamiya teaches all the limitations of the imaging device according to claim 35, and also teaches wherein the other one of the first and second portions of the first lower electrode does not transfer the charge to the the right transparent electrode 14 is connected to a different region 25, not the floating diffusion region 25, i.e. the left region 25, of claim 35 above).  
Regarding claim 41, Maehara teaches an apparatus (the digital camera described in [0090] which has a CMOS sensor comprising a 2-dim array of imaging element in Fig. 1 as described in [0082] of Maehara; each image pickup element is referred to as a pixel hereinafter) comprising: 
an imaging device (image pickup element in Fig. 1 of Maehara) including: 
a semiconductor substrate (silicon substrate 13); 
a first photoelectric conversion unit (the n layer 21) disposed in the semiconductor substrate; 
a first semiconductor region (the left charge storage region 25 of the first pixel) disposed in the semiconductor substrate; 
a second semiconductor region (the right charge storage region 25 of the first pixel; this region is not labeled, but is connected to the right transparent electrode 14) disposed in the semiconductor substrate; 
an upper electrode (transparent counter electrode) disposed above the semiconductor substrate; 
a first lower electrode (transparent electrode 14 of the first pixel) disposed above the semiconductor substrate, the first lower electrode being divided into a first portion (left transparent electrode 14 of the first pixel) and a second portion (right transparent electrode 14 of the first pixel); and 
the transparent electrode 14 of the second pixel next to the first pixel) disposed above the semiconductor substrate; 
a photoelectric conversion film (organic layers 8-9) disposed between the upper electrode and the first lower electrode and disposed between the upper electrode and the second lower electrode (as indicated in Fig. 1, the organic layers 8-9 extend continuously over adjacent pixels); and 
a first on-chip lens (a microlens above the first pixel in Fig. 1 of Maehara as described in [0079] of Maehara); and 
a second on-chip lens (a microlens over the second pixel), 
wherein both the first and the second portions of the first lower electrode overlap at least a portion of the first photoelectric conversion unit in the plan view (as shown in Fig. 1, the transparent electrodes 14 of the first pixel overlap with the charge storage regions 25 of the first pixel), and 
wherein the first portion of the first lower electrode is electrically connected to the first semiconductor region and the second portion of the first lower electrode is electrically connected to the second semiconductor region (as shown in Fig. 1 of Maehara), and 
wherein the first on-chip lens overlaps the first portion and the second portion of the first lower electrode in the plan view (as defined above), 
wherein the second on-chip lens overlaps the second lower electrode in the plan view (as defined above), 
wherein the first photoelectric conversion unit, the first lower electrode, a first part of the photoelectric conversion film, a first part of the upper electrode, and the first on-as shown in Fig. 1 of Maehara), and 
wherein the second lower electrode, a second part of the photoelectric conversion film, a second part of the upper electrode, and the second on-chip lens are part of a second pixel in the plurality of pixels (as stated above, and also shown in Fig. 1 of Maehara); and 
at least one lens (it is implicit that there is at least one lens for the digital still camera described in [0090] of Maehara) configured to direct light toward an imaging surface of the imaging device.  
But Maehara is silent as in teaching that the second lower electrode being larger than each of the first and second portions of the first lower electrode in a plan view.
Takamiya teaches an imaging device (107 in Figs. 1, 5-6B of Takamiya).  The imaging device comprises an array of imaging pixels (see Fig. 5 of Takamiya) that includes pairs of focus detection pixels (a1-3, b1-3 in Figs. 5-6B) utilizing phase difference technique (see description on bottom half of [0042] of Takamiya).  The focus detection pixels have similar structure as the normal imaging pixels (see Figs. 6A-B) except the coverage of the lower electrode (51 in Fig. 5-6B).  In plan view, the lower electrodes of each pair (for example 51-1a1/51-2a1 and 51-3b1/51-4b1) are arranged so that their centers of gravity of the light are displaced from one another (see Fig. 5).  As a consequence, one of the lower electrodes (51-2a1) of one pixel of the pair is larger than each of the two lower electrodes (51-3b1/51-4b1) of the other pixel in the pair in plan view.  
see [0017] of Takamiya).
As incorporated, the first and second pixels in Maehara can be identified as the two pixels of a pair of focus detection pixels as taught in Takamiya.  The first pixel is identified to be a1 pixel and the second pixel is identified to be b1 pixel (as shown in Fig. 5 of Takamiya).  As a result, the second lower electrodes (51-2a1) of the second pixel is larger than the first and second portions of the first lower electrode (51-3b1/51-4b1) in plan view.
Regarding claim 43, Maehara in view of Takamiya teaches all the limitations of the apparatus according to claim 41, and also teaches wherein the first pixel is a phase difference detection pixel (as combined in claim 41 above). 
Regarding claim 44, Maehara in view of Takamiya teaches all the limitations of the apparatus according to claim 43, and also teaches wherein the plurality of the pixels includes pairs of phase difference detection pixels (as combined in claim 41 above).  
Regarding claim 45, Maehara in view of Takamiya teaches all the limitations of the apparatus according to claim 44, and also teaches wherein a charge converted in the photoelectric conversion film is transferred to one of the first semiconductor region (this is the function of the left charge storage region 25 in Fig. 1 of Maehara) or the second semiconductor region of the first pixel through one of the first and second portions of the first lower electrode, wherein the one of the first semiconductor region or as the function of left region 25 is to store charge, it is implied that left region 25 is a floating diffusion region).  
Regarding claim 46, Maehara in view of Takamiya teaches all the limitations of the apparatus according to claim 45, and also teaches wherein the other one of the first and second portions of the first lower electrode does not transfer the charge to the floating diffusion of the first pixel (the right transparent electrode 14 is connected to a different region 25, not the floating diffusion region 25, i.e. the left region 25, of claim 35 above).  
Regarding claim 49, Maehara in view of Takamiya teaches all the limitations of the apparatus according to claim 41, and further comprising: a second photoelectric conversion unit (the n layer 23 in Fig. 1 of Maehara) disposed in the semiconductor substrate, wherein the both the first and the second portions of the first lower electrode overlap at least a portion of the second photoelectric conversion unit in the plan view (as shown in Fig. 1 of Maehara).  

Allowable Subject Matter
Claim 39 is allowed.
Claims 37, 38, 47, 48, 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 37, the prior art of record does not disclose or fairly suggest an imaging device with a first lower electrode comprising of a first portion and a second portion satisfying the requirement “wherein the other one of the first and second portions of the first lower electrode is coupled to ground” along with other limitations of claim 36. 
Regarding claim 38, the prior art of record does not disclose or fairly suggest an imaging device with a first lower electrode comprising of a first portion and a second portion satisfying limitations “the second lower electrode being larger than each of the first and second portions of the first lower electrode in a plan view” and “wherein the first portion of the first lower electrode is surrounded by the second portion of the first lower electrode, and wherein the first portion is separated from the second portion by an insulating layer” along with other limitations of claim 31.
Regarding claim 39, the prior art of record does not disclose or fairly suggest an imaging device with a “first lower electrode being divided into a first portion and a second portion” and “wherein the first portion of the lower electrode is electrically connected to the first semiconductor region and the second portion of the lower electrode is electrically connected to the second semiconductor region”, and “a ground connection coupled to one of the first portion or the second portion of the lower electrode” along with other limitations of the claim.
Regarding claim 40, the prior art of record does not disclose or fairly suggest an imaging device with a first lower electrode comprising of a first portion and a second portion and “a ground connection coupled to one of the first and second portions of the first lower electrode” along with other limitations of the claim 31.
Regarding claim 47, the prior art of record does not disclose or fairly suggest an apparatus with a lower electrode comprising of a first portion and a second portion satisfying limitation “wherein the other one of the first and second portions of the first lower electrode is coupled to ground” along with other limitations of claim 41.  
Regarding claim 48, the prior art of record does not disclose or fairly suggest an apparatus with a first lower electrode divided into a first portion and a second portion and “a second lower electrode” being “larger than each of the first and second portions of the first lower electrode in a plan view” and satisfying limitation “wherein the first portion of the first lower electrode is surrounded by the second portion of the first lower electrode” along with other limitations of claim 41.
Regarding claim 50, the prior art of record does not disclose or fairly suggest an imaging device with a first lower electrode comprising of a first portion and a second portion and “a ground connection coupled to one of the first and second portions of the first lower electrode” along with other limitations of claim 49.
Regarding claim 51, the prior art of record does not disclose or fairly suggest an imaging device with a first lower electrode comprising of a first portion and a second portion satisfying limitations “the second lower electrode being larger than each of the first and second portions of the first lower electrode in a plan view” and “wherein the first pixel is a phase difference detection pixel” (claim 33), and “wherein the second pixel is a normal pixel” along with other limitations of claim 31.
Regarding claim 52, the prior art of record does not disclose or fairly suggest an imaging device with a first lower electrode comprising of a first portion and a second portion and a second lower electrode satisfying limitations “the second lower electrode 
The closest prior art are Maehara (US 2006/0196533 A1), Kawai (US 2011/0109776 A1), Takase et al. (US 2015/0195466 A1), and Takamiya et al. (US 2011/0273602 A1).
Maehara teaches an imaging element comprising of an upper electrode (transparent counter electrode in Fig. 1 of Maehara), an organic photoelectric conversion layer (8-9), and a lower electrode (14) which is divided into a first portion and a second portion.  Each of the first and second portions is connected to a charge storage region (25).  However, Maehara does not teach that either the first or second portion is connected to the ground, or in other words, a ground connection coupled to one of the first and second portions of the lower electrode.  
Kawai teaches an imaging element comprising of an upper electrode (34 in Fig. 9 of Kawai), an organic photoelectric conversion layer (32), and a lower electrode (31a/b) which is divided into a first portion (31a) and a second portion (31b).  Each of the first and second portions is connected to a charge storage region (33a/b).  These are used for phase different focus detection technique.  However Kawai does not teach that either the first or second portion is connected to the ground, or in other words, a ground connection coupled to one of the first and second portions of the lower electrode.
Takase teaches an imaging element comprising of an upper electrode (105 in Fig. 3A/B & 7A/B of Takase), an organic photoelectric conversion layer (104), and a lower electrode which is divided into a first portion (103A/B) and a second portion (103C in Fig. 3A and 304D in Fig. 7A).  Takase teaches the first portion of the lower electrode is connected to a floating diffusion region (25) and the second portion of the lower electrode is connected to the ground by a wiring layer (102). A hypothetical combination of either Maehara or Kawai with Takase would teach that the second portion of the lower electrode (of Maehara or Kawai) to be connected to the ground via a wiring, which is different than the requirement of claims 31 and 41 that the second portion of the lower electrode must be connected to the second semiconductor region (and subsequently to the ground).
Takamiya teaches an imaging device (107 in Figs. 1, 5-6B of Takamiya).  The imaging device comprises an array of imaging pixels (see Fig. 5 of Takamiya) that includes pairs of focus detection pixels (1-3, 1-3 in Figs. 5-6B) utilizing phase difference technique (see description on bottom half of [0042] of Takamiya).  The focus detection pixels have similar structure as the normal imaging pixels (see Figs. 6A-B) except the coverage of the lower electrode (51 in Fig. 5-6B).  In plan view, the lower electrodes of each pair (for example 51-11/51-21 and 51-31/51-41) are arranged so that their centers of gravity of the light are displaced from one another (see Fig. 5).  As a consequence, one of the lower electrodes (51-21) of one pixel of the pair is larger than each of the two lower electrodes (51-31/51-41) of the other pixel in the pair in plan view.  However, Takamiya does not teach that either lower electrodes is connected to ground, or that one lower electrode surround the other. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tuan A Hoang/Examiner, Art Unit 2822